Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                         No. 04-14-00653-CR

                                            Enrique RIOS,
                                              Appellant

                                                  v.
                                                 The
                                         The STATE of Texas,
                                               Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013CR8044
                           Honorable Maria Teresa Herr, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Chief Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: June 3, 2015

AFFIRMED

           Enrique Rios was convicted by a jury of possession of a controlled substance and was

sentenced by the trial court to four years’ imprisonment. The sole issue presented on appeal is

whether the trial court erred in denying Rios’s pretrial motion to suppress. We overrule the issue

and affirm the trial court’s judgment.

                                      FACTUAL BACKGROUND

           Officer David Acosta and Officer Jesse Mendoza were conducting surveillance on a house

based on complaints that the house was being used as a “dope house” or a “narcotics distribution
                                                                                      04-14-00653-CR


house.” The officers also knew an individual living at that address had an outstanding felony

warrant. During the surveillance, Officer Acosta observed a vehicle drive up and park in front of

the house facing the wrong direction, which constituted a traffic violation.

       Officer Acosta saw a female exit the house and walk around the car to the open passenger

window. The female leaned her upper torso through the open window for several minutes. The

driver, who was later identified as Enrique Rios, exited the car, and Rios and the female walked

back and entered the house.

       Officer Acosta, Officer Mendoza, and a third officer parked their vehicles near Rios’s car,

exited, and approached the house. As he walked in front of Rios’s car, Officer Acosta glanced

through the front windshield to ensure no other occupants were in the vehicle. Upon approaching

the house, the female, who Officer Acosta had arrested on a prior occasion, gave Officer Acosta

permission to search the house for the individual with the outstanding warrant. Rios and the female

were asked to stand on the porch for officer safety. While Officer Acosta and Officer Mendoza

searched the house, the third officer stayed with Rios and the female.

       After searching the house and not locating the individual with the warrant, Officer Acosta

asked Rios and the female for their identification. Neither had their identification, but both

provided Officer Acosta with their names and dates of birth. Officer Acosta stated Rios’s

identification was requested to determine if he had outstanding warrants and because Rios could

be issued a citation for the traffic violation. As Officer Acosta was returning to his vehicle to run

the identifications for warrants, he looked down through the open window of Rios’s car and saw a

syringe sticking a few inches out of the center console of the car. Based on his experience, Officer

Acosta knew the syringe was illegal drug paraphernalia, giving him probable cause to open the

console to seize the syringe. Upon opening the console, Officer Acosta discovered a plastic bag

containing heroin.
                                                -2-
                                                                                       04-14-00653-CR


                                       STANDARD OF REVIEW

       We review a trial court’s ruling on a motion to suppress under an abuse of discretion

standard. State v. Story, 445 S.W.3d 729, 732 (Tex. Crim. App. 2014). We review the record in

the light most favorable to the trial court’s ruling and will reverse the trial court’s judgment only

if it is arbitrary, unreasonable, or outside the zone of reasonable disagreement. Id. We give almost

total deference to the trial court’s determination of historical facts, but we review the trial court’s

application of the law to those facts de novo. Id.

                                            PLAIN VIEW

       Under the “plain view” seizure doctrine, an officer is allowed to seize an item without a

warrant if: (1) the officer sees an item in plain view at a vantage point where he has the right to

be; and (2) it is immediately apparent that the item seized constitutes evidence — that is, there is

probable cause to associate the item with criminal activity. Miller v. State, 393 S.W.3d 255, 266

(Tex. Crim. App. 2012); State v. Dobbs, 323 S.W.3d 184, 187 (Tex. Crim. App. 2010). Rios

contends the item viewed by Officer Acosta was not immediately identifiable as drug

paraphernalia because non-hypodermic syringes like the one viewed by Officer Acosta have

common, legal uses.

       “The [United States] Supreme Court has construed ‘immediately apparent’ to mean simply

that the viewing officers must have probable cause to believe an item in plain view is contraband

before seizing it.” Dobbs, 323 S.W.3d at 189. “‘Probable cause merely requires that the facts

available to the officer would warrant a man of reasonable caution in the belief . . . certain items

may be contraband.’” Hill v. State, 303 S.W.3d 863, 873 (Tex. App.—Fort Worth 2009, pet. ref’d)

(quoting Miller v. State, 686 S.W.2d 725, 728 (Tex. App.—San Antonio 1985, no pet.)). “An

officer may rely on training and experience to draw inferences and make deductions as to the

nature of the item seen.” Id. Stated differently, the item viewed “must be seen and weighed not
                                                 -3-
                                                                                     04-14-00653-CR


in terms of library analysis by scholars but as understood by those versed in the field of law

enforcement.” Miller, 686 S.W.2d at 728. Actual knowledge that the item is incriminating

evidence is not required because probable cause does not demand a showing that the officer’s

belief is correct. Hill, 303 S.W.3d at 873; Miller, 686 S.W.2d at 728.

       In this case, Officer Acosta testified he recognized the item in the console as a syringe by

its bright orange cap and the tick marks he observed on the side of the syringe. Based on his

training and experience, Officer Acosta believed the syringe was illegal drug paraphernalia.

Although Rios’s brief suggests the syringe could have uses other than as drug paraphernalia,

Officer Acosta was entitled to evaluate the item based on his training and experience, his

knowledge of the drug activity associated with the house that was under surveillance, and his

observations of the actions taken by Rios and the female while conducting the surveillance. See

Vercher v. State, 861 S.W.2d 68, 70-71 (Tex. App.—Houston [1st Dist.] 1993, pet. ref’d) (holding

officer could rely on training and experience to distinguish crack pipe from other lawful tools even

without examining object more closely); see also Lopez v. State, 223 S.W.3d 408, 417 (Tex.

App.—Amarillo 2006, no pet.) (noting “certain objects not inherently suspicious can become so

under certain circumstances”). Deferring to the trial court’s determination of the historical facts,

we hold the evidence supports the trial court’s implied finding that Officer Acosta had probable

cause to associate the syringe seen in plain view with criminal activity. See Miller, 393 S.W.3d at

266; Dobbs, 323 S.W.3d at 187. Accordingly, the trial court did not abuse its discretion in denying

the motion to suppress because Officer Acosta was allowed to seize the syringe under the “plain

view’ doctrine.




                                                -4-
                                                                                   04-14-00653-CR


                                        CONCLUSION

     Rios’s sole issue is overruled, and the trial court’s judgment is affirmed.

                                               Luz Elena D. Chapa, Justice

DO NOT PUBLISH




                                              -5-